Case 1:21-mc-00001-CBK Document 11-4 Filed 06/09/21 Page 1 of 6 PageID #: 124




                 EXHIBIT 3
Case 1:21-mc-00001-CBK Document 11-4 Filed 06/09/21 Page 2 of 6 PageID #: 125




                                                                                   JUDICIAL SECURITY

10.2     COURT SECURITY

A.       Proponent: Judicial Security Division (JSD).

B.       Purpose: To establish policy and procedures for court security.

C.       Authority: The authority of the United States Marshals Service (USMS) to execute orders issued
         under the authority of the United States is set forth in 28 U.S.C. § 566. The Director's authority to
         issue written directives is derived from 28 U.S.C. § 561(g) and 28 C.F.R. § 0.111. Specifically, 28
         U.S.C. § 566 (e)(1)(A) establishes the USMS authority to provide personal protection to federal
         jurists, court officers, witnesses, and other threatened persons in the interests of justice where
         criminal intimidation impedes on the judicial process or any other official proceeding. The
         authority of the Attorney General to delegate the performance of any of his or her functions to the
         USMS is set forth in 28 U.S.C. § 510.

D.       Policy: The USMS has the primary responsibility for ensuring the safety of the Federal Judiciary
         including judicial officers, court employees, and judicial facilities. This is accomplished through
         the use of USMS personnel, Court Security Officers (CSO), and deployment of security
         countermeasures and systems at federal courthouses and multi-tenant facilities housing court
         operations.

         1.        JSD shall provide guidance, oversight, and intelligence for USMS operations relating to
                   courthouse and judicial security. The Assistant Director (AD), JSD, maintains the
                   authority to direct the USMS response to court security missions.

         2.        The USMS shall provide security during judicial proceedings and at judicial facilities upon
                   the request of the judiciary or as deemed appropriate by the USMS.

         3.        Court Proceedings: USMS districts, in consultation with their local judicial officials, shall
                   determine and provide an appropriate level of security for all court proceedings.

                   a.       The United States Marshal (USM), or designee, shall ensure that an assessment
                            is made of each court proceeding using all known information and intelligence. A
                            security level shall be identified for court proceedings, and any requirements
                            outlined below shall be followed:

                           1)         Level 1: The assessed security risk of a particular civil proceeding is
                                      determined to be low and there is no indication of potential
                                      disruptions or violence in the courtroom. This level also applies to
                                      criminal pretrial proceedings where the defendant is not present and
                                      there are no indications of potential disruption or violence in the
                                      courtroom. Though generally not required, the USM, or designee, shall
                                      determine the need for a Deputy United States Marshal (DUSM) to
                                      provide security in a Level 1 proceeding on a case-by-case basis.

                           2)         Level 2: The assessed security risk of a particular criminal or civil
                                      proceeding is determined to be generally non-hazardous, yet there
                                      may be a potential for disruption in the courtroom. The USM, or
                                      designee, shall determine the need for a DUSM to provide security in a
                                      Level 2 proceeding on a case-by-case basis.

                           3)         Level 3: The assessed security risk of a particular criminal or civil
                                      proceeding is determined to present a substantial opportunity for
                                      disruptive or other violent actions. The USM, or designee, shall
USMS Policy Directive 10.2, Court Security                                                             Page 1 of 5
Effective Date: 12/16/2019 (Updated: 2/18/2021)
Case 1:21-mc-00001-CBK Document 11-4 Filed 06/09/21 Page 3 of 6 PageID #: 126
                                      determine if the proceeding constitutes as a Level 3, as well as
                                      appropriate staffing levels. A minimum of one DUSM is required to be
                                      present.

                           4)         Level 4: A particular criminal or civil proceeding that is assessed to
                                      present a high risk of disruption or violence in and/or around the
                                      courtroom. This determination should be based on an assessment of
                                      indicators that collectively suggest that the proceeding constitutes a high
                                      potential for disruption or violence in or around the courtroom. More than
                                      one DUSM must be in the courtroom for this risk level.

                   b.       USMS districts shall contact the Office of Protective Intelligence, JSD, if
                            assistance is required in obtaining intelligence and/or developing an assessment
                            of any proceeding or event.

                   c.       Prior to the start of a court proceeding, the USM, or designee, shall ensure that:

                            1)        Courtrooms and surrounding areas are searched before each court
                                      session for hazardous or unauthorized devices, weapons, contraband, or
                                      unauthorized persons. After the search, the courtroom shall be secured.

                            2)        Spectators and trial participants shall be screened for hazardous or
                                      unauthorized devices, weapons, contraband, and their seating shall be
                                      controlled as circumstances require.

                            3)        All in-custody defendants and witnesses present at proceedings shall be
                                      prohibited from possessing anything that could be used as a weapon or
                                      device to aid an escape or cause bodily harm.

         4.        Prisoners: Any in-custody person, who must be physically present in the courtroom
                   during any proceeding, will be escorted by at least two operational personnel.

                    a.          District Security Officers and Detention Enforcement Officers may be used as
                                operational personnel for prisoner handling, though a minimum of one DUSM
                                must be present to provide judicial and courtroom security.

                    b.          If more than one in-custody person will be present, there should be one
                                operational employee per prisoner with at least one additional operational
                                personnel when possible; also known as: “one-on-one, plus one.” A minimum of
                                one DUSM must be present to provide judicial and courtroom security.



                    c.          CSOs are not authorized to serve as a part of a prisoner production team.

         5.        Jury: USMS districts shall provide security for the Grand Jury when in session and for
                   petit juries during court proceedings. CSOs are authorized to serve as a part of the
                   security team for this purpose.

         6.        Sequestered Juries: Pursuant to a court order, USMS districts shall provide for the
                   safety and accommodations of a sequestered jury. The Clerk of the Court shall be
                   responsible for all expenses associated with a sequestered jury.

                   a.       All information related to a sequestered jury shall be maintained on Form USM-
                            523, Sequestered Jury Records.

                   b.       All sequestered jury trials must have a detailed operational plan. A copy of that
                            plan shall be forwarded to JSD.

                   c.       Upon completion of a sequestered jury, USMS districts shall notify JSD within 24
                            hours.

                   d.       A detailed After Action Report shall be forwarded to JSD within 7 business days.
USMS Policy Directive 10.2, Court Security                                                             Page 2 of 5
Effective Date: 12/16/2019 (Updated: 2/18/2021)
Case 1:21-mc-00001-CBK Document 11-4 Filed 06/09/21 Page 4 of 6 PageID #: 127
         7.        All extraordinary or significant activities or incidents relating to judicial security, a USMS
                   protected person, or to judicial facilities shall be reported to the JSD Threat Management
                   Center. This reporting shall be in addition to any requirements listed in USMS Policy
                   Directive 17.17, Significant Incident Reporting.

         8.        Special Assignment Funding: USMS districts may submit Form USM-535 JSD,
                   Request for Special Assignment Resources, to JSD to support extraordinary judicial
                   events, see USMS Policy Directive 10.12, Special Assignments.

         9.        Capture shall be used to record and track facility incidents and preliminary assessments
                   that do not rise to the level of a predicated protective investigation. With the exception of
                   a significant incident, which should be entered in accordance with USMS Policy Directive
                   17.17, all entries into Capture shall be completed within 3 business days of the incident.

                   All entries into Capture shall be closed within 5 business days of incident resolution. If
                   not closed, shall have at least one investigative update completed in Capture every 30
                   days.

E.       Responsibilities:

         1.        AD, JSD, and/or designee(s): Provides support, guidance, and oversight of the USMS
                   Judicial Security Program; including, but not limited to, personal protection missions,
                   intelligence, threat management, the Judicial Facility Security Program, and the CSO
                   Program.

         2.        USM and/or designee(s): Provides daily management of court security operations
                   within their district and provides personnel and resources necessary to carry out the
                   USMS protective mission.

F.       Procedures:

         1.        Operational Plan (as required): Each operational plan having unclassified information
                   of a sensitive and proprietary nature shall be marked and protected with dissemination
                   controls in accordance with USMS Policy Directive 17.6.3, Document Security. It shall
                   contain, at a minimum, the below listed information. Example operational plans can be
                   found in JSD-SOP-OPO-006, Procedure for Operational Advances.

                   a.       Mission Statement;

                   b.       Threat Analysis/Assessment;

                   c.       Protected Person Information;

                   d.       Detail Chain-of-Command;

                   e.       Detail Personnel Information;

                   f.       Detail Assignments, Duties, and Responsibilities;

                   g.       Communications Plan; and

                   h.       Required Equipment.

         2.        Operations Security: All USMS personnel must recognize the sensitive nature of
                   information regarding the USMS operations. The name of protected persons, locations,
                   staffing, or even the existence of a USMS operation cannot be discussed with anyone
                   outside of the USMS unless for pertinent operational or administrative reasons. No
                   photos, video recordings, posts, or electronics messages can be posted on or through
                   social media, e-mail, or instant messaging. USMS personnel using personal electronic
                   devices during a USMS operation should turn off or disable any global positioning
                   systems or location tracking system installed on those devices.

         3.        Grand Jury Security: Security may consist of the following:
USMS Policy Directive 10.2, Court Security                                                             Page 3 of 5
Effective Date: 12/16/2019 (Updated: 2/18/2021)
Case 1:21-mc-00001-CBK Document 11-4 Filed 06/09/21 Page 5 of 6 PageID #: 128
                   a.       Making sure the jury room is free of unauthorized or hazardous items (explosive
                            devices, chemicals, contraband, weapons, etc.);

                   b.       Ensuring that the jurors are free from fear or intimidation;

                   c.       Making sure the jury room is secured when not in use;

                   d.       Only allowing authorized persons (attorneys for the government, the witness
                            under examination, interpreters, and the stenographer or recorder) to be present;

                   e.       Only jurors may be present while the grand jury is deliberating or voting; and

                   f.       The waiting area outside the grand jury meeting room should be equipped with a
                            duress alarm, connected to the alarm annunciator in the USMS control room.
                            The CSO responsible for grand jury security should be aware of where this
                            device is located.

         4.        Court Order on Sequestration: Additional information on Sequestered Juries can be
                   found in JSD-SOP-OPO-003, Sequestered Juries SOP.

         5.        Additional Court Security Considerations: The USM, or designee, may implement
                   additional court security measures as deemed appropriate and in consultation with the
                   presiding judicial officer.

G.       Definitions:

         1.        Judicial Proceeding: Any criminal, civil, or bankruptcy hearing presided on by a federal
                   judge.

         2.        Grand Jury: Consists of 16 to 23 individuals, impaneled to hear evidence presented by
                   the government and to return an indictment or no true bill. Jurors serve until discharged by
                   the court, but no longer than 18 months.

         3.        Petit Jury: A group of individuals who hear evidence presented at trial and then render a
                   verdict. This type of jury normally consists of 12 individuals and up to 6 alternates.

         4.        Sequestered Jury: A jury may be sequestered for a short period during deliberation or
                   for the entire trial by order of the court.

         5.        Limited Sequestration: Period of sequestration that does not involve overnight housing.

         6.        Full Sequestration: Any sequestration that involves overnight lodging.

         7.        DUSM: Any GS-082 or GS-1811 series USMS employee.

H.       References:

         1.        28 U.S.C. § 510, Delegation of Authority.

         2.        28 U.S.C. § 561, United States Marshals Service.

         3.        28 U.S.C. § 566, Powers and Duties.

         4.        28 C.F.R. § 0.111, General Functions.

         6.        Judicial Security Information Portal.

         7.        USMS Policy Directive 10.12, Special Assignments.

         8.        USMS Policy Directive 17.6.3, Document Security.

         9.        USMS Policy Directive 17.17, Significant Incident Reporting.


USMS Policy Directive 10.2, Court Security                                                           Page 4 of 5
Effective Date: 12/16/2019 (Updated: 2/18/2021)
Case 1:21-mc-00001-CBK Document 11-4 Filed 06/09/21 Page 6 of 6 PageID #: 129
         10.       Form USM-523, Sequestered Jury Records.

         11.       Form USM-535 JSD, Request for Special Assignments [restricted access].

         12.       JSD-SOP-OPO-003, Sequestered Juries SOP.

         13.       JSD-SOP-OPO-004, Judicial Conference Protective Operations.

         14.       JSD-SOP-OPO-006, Procedure for Operational Advances.

         15.       JSD-SOP-OPO-007, Off-Site Judicial Proceedings.

I.       Cancellation Clause: Supersedes USMS Policy Directive 10.2, Court Security, dated
         September 27, 2017 and updated September 24, 2019, and will remain in effect until updated,
         superseded, or cancelled.

J.       Authorization and Date of Approval:

         By Order of:                                     Effective Date:



                  /s/                                       12/16/2019
         Donald W. Washington
         Director
         U.S. Marshals Service




USMS Policy Directive 10.2, Court Security                                                    Page 5 of 5
Effective Date: 12/16/2019 (Updated: 2/18/2021)
